UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): [] Form 10-K and 10-KSB [] Form 20-F [] Form 11-K [X] Form 10-Q and 10-QSB [] Form N-SAR [] Form N-CSR For Period Ended:June 30, 2011 []Transition Report on Form 10-K []Transition Report on Form 20-F []Transition Report on Form 11-K []Transition Report on Form 10-Q []Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PARTI REGISTRANT INFORMATION Full Name of Registrant PAR TECHNOLOGY CORPORATION Former Name if Applicable Address of Principal Executive Office (Street and Number) 8383 Seneca Turnpike City, State and Zip Code New Hartford, NY13413 PART II RULE 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. PAR Technology Corporation (the “Company”) is unable to timely file with the Securities and Exchange Commission, its Quarterly Report on Form 10-Q for the period ended June 30, 2011 without unreasonable effort and expense to the Registrant. This was primarily the result of the time needed by the Company to finalize the calculation of its impairment charge recorded against its goodwill and intangible assets. The Form 10-Q will be filed as soon as practicable and within the 5 day extension period. PARTIV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Ronald J. Casciano(315)738-0600 Ext. 273 (Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940during the preceding 12 months or for such shorter period thattheRegistrant was required to file such report(s) been filed?If the answer is no, identify report(s). [X] Yes[]No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statementsto be included in the subject report or portion thereof? [ X ] Yes[ ]No If so:attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. PAR Technology Corporation anticipates reporting a net loss of $17.8 million for the quarter ended June 30, 2011 compared to a net income of $849,000 for the same period in 2010.Detailed information regarding the results of operations for the three and six months ended June 30, 2011 can be found in the Current Report on Form 8-K filed on August 10, 2011. PAR TECHNOLOGY CORPORATION Date:August 15, 2011 By:/s/ Ronald J. Casciano Ronald J. Casciano Vice President, Chief Financial Officer, Treasurer, and Chief Accounting Officer INSTRUCTION:The form may be signed by an executive officer of the registrant or by any other duly authorized representative.The name and title of the person signing the form shall be typed or printed beneath the signature.If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION INTENTIONAL MISSTATEMENTS OR OMISSIONS OF FACT CONSTITUTE FEDERAL CRIMINAL VIOLATIONS (SEE 18 U.S.C. 1001).
